Title: To George Washington from John Jay, 20 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 20th April 1779

I have the Honor of transmitting to Your Excellency, herewith enclosed, Copies of two Acts of Congress of the 19th Inst., One for accepting the Resignation of Major General Schuyler, the other granting to a Colonel, when commanding a Brigade, Six extra-Rations. I have the honor to be With the greatest Respect & Esteem Your Excellencys Most Obedt Servant
John Jay Presdt
